Matter of Cooper v Lathillerie (2014 NY Slip Op 07504)





Matter of Cooper v Lathillerie


2014 NY Slip Op 07504


Decided on November 5, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2014-00142
 (Docket No. F-00975/05)

[*1]In the Matter of Stephen Cooper, appellant, 
vAgnes Lathillerie, respondent.


Stephen Cooper, South Ozone, N.Y., appellant pro se.
Diana DiLeonardo, Bethpage, N.Y., for respondent.

DECISION & ORDER
In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Dane, J.), dated November 21, 2013, which denied his objections to an order of the same court (Bloom, S.M.) dated September 16, 2013, which, after a hearing, directed him to pay child support in the sum of $234 per month, effective December 12, 2012.
ORDERED that the order dated November 21, 2013, is affirmed, without costs or disbursements.
The father's proof of service on the mother of his objections to the order dated September 16, 2013, was deficient (see Family Ct Act § 439[e]; CPLR 306). Thus, the father failed to satisfy a condition precedent to filing timely written objections to the Support Magistrate's order, and the Family Court properly denied his objections on that ground (see Matter of Chukwuogo v Chukwuogo, 46 AD3d 558, 558-559; see also Matter of Hamilton v Hamilton, 112 AD3d 715; Matter of Burger v Brennan, 77 AD3d 828, 828). Consequently, the father waived his right to appellate review of the merits of his objections (see Matter of Lusardi v Giovinazzi, 81 AD3d 958; Matter of Hidary v Hidary, 79 AD3d 880, 881).
MASTRO, J.P., HALL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court